Concurring Opinion.
Spencer, J.
I concur in the conclusion reached in the majority opinion herein but desire briefly to refer to that part of such opinion which undertakes to distinguish certain other decisions of this and the Appellate -Court in cases of the same class. It seems to me that the criticism of the cases referred to is based merely on language used by the writer of the opinion in the particular instance rather than on the substance pf the decision. While some of the cases contain expressions which suggest that those who are responsible for the proper maintenance of electrical apparatus are bound to exercise a high degree of care in respect thereto, they are not to be taken as announcing a different standard to be observed in such maintenance but rather as emphasizing the fact that under the circumstances which attend the use of so dangerous an agency as high-voltage electricity, “reasonable care” contemplates the exercise of great vigilance in guarding against injury to those who may come in contact with instrumentalities which are charged with such invisible and deadly power. The majority opinion recognizes and holds that the care to be used under such circumstances must be commensurate with the danger involved, and on reference to the decisions which are discussed in that opinion, and others of similar import, it will appear in each case that the actual holding invokes no other rule.
Note. — Reported in 115 N. E. 577. Applicability of the doctrine of assumption of risk to a lineman, 15 Ann. Cas. 598; Ann. Cas. 1912 B 467. Assumption of risk, basis of rule, 131 Am. St. *221437. Liability of municipal corporation for negligence in the operation of a public utility, 9 Ann. Cas. 851; Ann. Cas. 1912B 817. See under (2) 26 Cyc 1415; (4) 26 Cyc 1180; (7) 29 Cyc 428; (10) 29 Cyc 635; (11) 26 Cyc 1077; (13) 15 Cyc 472; (16) 15 Cyc 478; (17) 29 Cyc 591.